PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/266,570
Filing Date: 15 Sep 2016
Appellant(s): Hagen et al.



__________________
Andrea Porterfield
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/13/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 10-13, 17, 19, 25, 27-29, 31, 63, 65 and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metge et al. (WO 2010/141070; publication date December 9, 2010) in view of Hill et al. (US 3,950,546; publication date April 13, 1976) in further view of Rowe (US 6,468,964; publication date October 22, 2002).

Applicant's Invention

Applicant claims a method of controlling microbes by orally administering an antimicrobial clay comprising about 3-10% pyrite and about 1-5% Fe+.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Metge et al. teaches Blue clay from Oregon, having a pyrite content of about 10%, effective against the growth of E. coli [0021], [Table 4]. Pyrite can range from 3-10% of the clay [0023]. Bacterial growth in dialysis 

Ascertainment of the difference between the prior art and the claims 
(MPEP 2141.02)

Metge et al. do not teach methods of controlling microbes without disrupting gut microflora. Metge et al. also does not teach aluminum in the clay ranges from 1-15% or that the Fe3+ ranges from 1-5% of the clay. It is for this reason that Hill et al. and Rowe are joined.

Hill et al. teach a dietary supplement added to feed (orally) and sprinkled in their environment to protect baby pigs from scouring (column 1, lines 30-39). Minerals include iron in amounts of 3.5-8% of the mixture (column 1, lines 65-67). Preferred clays comprise 15-50% aluminum silicate (column 2, lines 1-10). Although not specifically taught, the formulations will additionally aid in other properties such as the control 

Rowe teach methods of treating acidic gut syndrome by administering to said animal an effective amount of an active capable of preventing and controlling acid and endotoxin accumulation in the gastrointestinal tract (abstract). Preserving the gastrointestinal microflora by treating acidic gut syndrome involving reducing fermentable substrates in the intestine is a preferred method of treatment (column 2, line 48 through column 3, line 20). The preferred active used includes clay preparations (column 3, lines 64-67). The clays aid in slowing digestion which allows the normal digestive process to occur by reducing the amount of fermentable substrate passing in the gut (column 5, lines 29-33). The dose of the clay ranges from between 0.5-100 g/kg of feed (column 8, lines 41-49). Other actives such as antibiotics are known to disrupt gut bacteria and cause stomach ulcers in pigs and sheep, however the actives taught by Rowe only reduce 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

Metge, Hill and Rowe are both drawn to the use of antimicrobial clays to control microbes. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge, Hill et al. and Rowe to include the treatment of pigs with clays without disrupting gut microflora with a reasonable expectation of success. One would have been motivated at the time of the invention to combine the teachings because clays were taught by Hill et al. and Rowe as dietary supplements that aid in protecting pigs and Rowe teaches that clays aid in preventing acidic gut syndrome, which causes ulcers in pigs by reducing fermentable substrates passing in the digestive tract.

It would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge, Hill and Rowe to include iron in the range of 3.5-8% and aluminum at a range of 15% with a reasonable expectation of success. One would have been motivated at the time of the invention .

Claim 40, 41, 62 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metge et al. (WO 2010/141070; publication date December 9, 2010) in view of Hill et al. (US 3,950,546; publication date April 13, 1976).

Applicant's Invention
Applicant claims a method of controlling microbes by orally administering an antimicrobial clay comprising about 3-10% pyrite and about 1-5% Fe+ where that microbe is selected from E.coli.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Metge et al. teaches Blue clay from Oregon, having a pyrite content of about 10%, effective against the growth of E. coli [0021], [Table 4]. Pyrite can range from 3-10% of the clay [0023]. Bacterial growth in dialysis tubes 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Metge et al. do not teach methods of treating pigs. Metge et al. also does not teach aluminum in the clay ranges from 1-15% or that the Fe3+ ranges from 1-5% of the clay. It is for this reason that Hill et al. is joined.

Hill et al. teach a dietary supplement added to feed (orally) and sprinkled in their environment to protect baby pigs from scouring (column 1, lines 30-39). Minerals include iron in amounts of 3.5-8% of the mixture (column 1, lines 65-67). Preferred clays comprise 15-50% aluminum silicate (column 2, lines 1-10). Although not specifically taught, the formulations will additionally aid in other properties such as the control of influenza and 

Finding of prima facie obviousness 
Rationale and Motivation (MPEP 2142-2143)

Metge and Hill are both drawn to the use of antimicrobial clays to control microbes. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge and Hill et al. to include the treatment of pigs with a reasonable expectation of success. One would have been motivated at the time of the invention to combine the teachings because clays were taught by Hill et al. as dietary supplements that aid in protecting pigs from scouring.
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge and Hill et al. to include iron in a range of 3.5-8% and aluminum at a range of 15% with a reasonable expectation of success. One would have been motivated at the time of the invention to combine the teachings because clays were taught by Hill et al. to preferably comprise aluminum silicate and minerals, such as iron.

Claims 14, 15, 20-24, 26 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metge et al. (WO 2010/141070; publication .

Applicant claims a method of controlling microbes by orally administering an antimicrobial clay comprising about 3-10% pyrite and about 1-5% Fe+.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Metge et al., Hill et al. and Rowe are addressed above.

Ascertainment of the difference between the prior art and the

claims

(MPEP 2141.02)



Darlington et al. teach layered phyllosilicates useful for adsorbing and inactivating viruses in the gastrointestinal tract of animals (abstract).  Animals include pigs and chickens [0024]. Darlington et al. teach the phyllosilicate material is administered in a concentration of 0.1-20% (w/v) [0185]. The clay includes aluminum, pyrite and iron [0080]. The particle size preferably ranges from 5-74 microns [0083]. Formulations are administered daily in a range of 0.001-200mg/kg/day [0173].

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

Metge et al., Hill, Rowe and Darlington are all drawn to the use of antimicrobial clays. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge et al., Hill, Rowe 

It would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge et al., Hill, Rowe and Darlington to include particles in the range of 5-74 microns with a reasonable expectation of success. One would have been motivated at the time of the invention to combine the teachings of Darlington et al. because clays of this range are taught to have this preferred particle size for treating animals orally.

It would have been prima facie obvious to one of ordinary skill to combine the teachings of Metge et al., Hill, Rowe and Darlington to include the amount of clay in a range of 0.1-0.5% of the feed and the daily dosage of 0.001-200mg/kg with a reasonable expectation of success because Darlington teaches this is a proper range of administration.

 (2) Response to Argument
Appellant first argues that Hill does not teach or suggest an antimicrobial clay that is able to treat specific microbes.  The Examiner is not 
Appellant further argues that Hill does not teach administering a feed composition.  The Examiner is not persuaded by this argument because Hill et al. teach applying clays along with vitamins and minerals to provide a dietary feed supplement as the baby pigs explore the floor with their snouts (column 1, lines 37-39).  Therefore, it would have been prima facie obvious to administer the antimicrobial clay via a feed composition since clays are known to be administered to pigs as a supplement which comprises iron.  Therefore, Hill teaches administering a feed composition.
Appellant next argues Rowe does not teach oral administration of a clay that controls microbes without disrupting gut microflora. The Examiner is not persuaded by this argument.  Rowe et al. teach methods of preserving the gastrointestinal microflora wherein the preferred active used includes 
Appellant further argues Hill and Rowe are not analogous art.  The Examiner is not persuaded by this argument because both Hill and Rowe teach methods of treating pigs and other livestock with clay.  Metge et al. teach that clays are known to have antimicrobial properties.  Therefore, it would have been prima facie obvious to combine the teachings of Metge et al., Hill et al. and Rowe.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617
Conferees:
/DANIELLE D SULLIVAN/Examiner, Art Unit 1617    
                                                                                                                                                                                                                                                                                                                                                                                                      /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee